Citation Nr: 1031155	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-23 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable schedular rating for 
bilateral hearing loss prior to May 16, 2008.

2.  Entitlement to a compensable schedular rating for bilateral 
hearing loss from May 16, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1954 to May 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted the Veteran's claim for service 
connection for bilateral hearing loss, and assigned a 
noncompensable evaluation, effective July 6, 2005.

The issue of entitlement to a compensable schedular rating for 
bilateral hearing loss from May 16, 2008 is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Prior to May 16, 2008, bilateral hearing loss was most frequently 
manifested by a Roman Numeral Level I hearing loss in the right 
ear, and a Roman Numeral II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
prior to May 16, 2008 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.85, Diagnostic Code 6100 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board begins by noting that as service connection, an initial 
rating, and an effective date have been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim.  Pertinent evidence of record includes private treatment 
records, reports of November 2005, August 2006, and May 2008 VA 
examinations, and statements from both the Veteran and his 
representative, on his behalf.  The claimant was provided the 
opportunity to present pertinent evidence.  In sum, there is no 
evidence of any VA error in assisting the appellant that 
reasonably affects the fairness of this adjudication.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is no 
evidence that any VA error in assisting the appellant reasonably 
affects the fairness of this adjudication.  Indeed, the appellant 
has not suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Multiple 
(staged) ratings may be assigned for different periods of time 
during the pendency of the appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When 
an analysis of the first two steps reveals that the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

A rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric designations 
assigned based on audiometric test results.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound deafness.  
These are assigned based on a combination of the percent of 
speech discrimination (Maryland CNC) and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided 
by four.  These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear 
(Table VI), and these auditory acuity levels are entered into 
another table of the Rating Schedule to determine the percentage 
disability rating (Table VII).  38 C.F.R. § 4.85.

An exceptional pattern of hearing loss occurs when the pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or 
more, or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.             38 
C.F.R. § 4.86.  In exceptional pattern cases, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  In the instant case, as will be 
shown below, the Veteran has not demonstrated an exceptional 
pattern of hearing loss.

Analysis

As a preliminary note, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In this 
regard, the November 2005, August 2006, and May 2008 VA examiners 
failed to specifically address the functional effects caused by 
the Veteran's bilateral hearing loss disability.  The Veteran, 
however, noted at each examination that his hearing loss caused 
him to have difficulty in understanding people at a distance, or 
in the presence of background noise.  The Veteran worked for 30 
years as an auto mechanic without any reported difficulty 
relating to hearing loss.  Hearing aides were prescribed to help 
alleviate communication difficulties.

The Board finds that no prejudice results to the Veteran.  As 
such, the Board may proceed with a decision.  In this regard, the 
Court's rationale in requiring an examiner to consider the 
functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extraschedular rating is 
warranted.  Specifically, the Court noted that, "unlike the 
rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not 
rely exclusively on objective test results to determine whether a 
referral for an extraschedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such determinations 
by requiring VA audiologists to provide information in 
anticipation of its possible application."

While the November 2005, August 2006, and May 2008 VA examiners 
failed to address the functional effect of the Veteran's hearing 
loss disability, other evidence of record, to specifically 
include the Veteran's own reports of the effects of hearing loss 
on his daily life at his VA examinations, adequately addressed 
this issue.  Therefore, while the VA examinations are defective 
under Martinak, the Board finds that no prejudice results to the 
Veteran in that the functional effects of his hearing loss his 
ability were adequately addressed by the remainder of the record 
and are sufficient for the Board to consider whether referral for 
an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

February 2004 private audiological testing revealed, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
45
35
40
LEFT
5
5
45
45
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  It 
is not known, however, whether the examiner used the Maryland CNC 
Word List as required under 38 C.F.R. § 3.385 (2009).  The 
puretone threshold average for these findings is 25 for the right 
ear and 28 for the left ear.

On private audiologic evaluation in July 2005, the Veteran's pure 
tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
45
40
LEFT
10
5
45
45
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  It 
is not known, however, whether the examiner used the Maryland CNC 
Word List as required under 38 C.F.R. § 3.385.  The puretone 
threshold average for these findings is 31 for the right ear and 
29 for the left ear.

In November 2005, the Veteran was afforded a VA examination, and 
pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
40
40
35
LEFT
0
5
40
45
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  The 
puretone threshold average for these findings is 26 for the right 
ear and 27 for the left ear.  The Veteran reported difficulty 
hearing people at a distance and in the presence of background 
noise.

On private audiologic evaluation in March 2006, the Veteran's 
pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
45
40
LEFT
5
5
45
45
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  It 
is not known, however, whether the examiner used the Maryland CNC 
Word List as required under 38 C.F.R. § 3.385.  The puretone 
threshold average for these findings is 30 for the right ear and 
29 for the left ear.

In August 2006, the Veteran was afforded another VA examination, 
and pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
45
45
40
LEFT
5
5
40
45
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  The 
puretone threshold average for these findings is 29 for the right 
ear and 28 for the left ear.  The Veteran reported difficulty 
hearing people at a distance and during background noise.

On private audiologic evaluation in March 2008, the Veteran's 
pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
45
40
LEFT
10
5
45
45
45

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 100 percent in the left ear.  It 
is not known, however, whether the examiner used the Maryland CNC 
Word List as required under 38 C.F.R. § 3.385.  The puretone 
threshold average for these findings is 30 for the right ear and 
30 for the left ear.

In May 2008, the Veteran was afforded an additional VA 
examination, and pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
50
45
LEFT
10
5
45
50
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  The 
puretone threshold average for these findings is 39 for the right 
ear and 36 for the left ear.  The Veteran reported difficulty 
hearing people at a distance and during background noise.

From the results at the November 2005 examination, the right ear 
hearing loss equates to a Roman Numeral I and the left ear 
hearing loss equates to a Roman Numeral I.  From the August 2006 
and May 2008 VA examinations, the right ear hearing loss equates 
to a Roman Numeral I, and the left ear hearing loss equates to a 
Roman Numeral II.  38 C.F.R. § 4.85.  The private examinations 
did not indicate whether the examiner used the Maryland CNC Word 
List.  However, assuming, but not deciding, that the Maryland CNC 
Word List was used, right and left ear hearing loss would equate 
to a Roman Numeral I in each of the private examinations, except 
for the March 2008 private examination where his right ear 
hearing loss would equate to a Roman Numeral II.  All of these 
combinations provide for no more than a noncompensable rating.  
Id.  As such, the claim for an increased rating must be denied.

The Veteran's disability picture is not so unusual or exceptional 
in nature as to warrant referral of his case to the Director or 
Under Secretary for review for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  The rating criteria for 
the Veteran's bilateral hearing loss reasonably describe his 
disability level and symptomatology.  The Veteran noted that his 
only functional impairment was difficulty hearing people from 
distances and with background noise.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is adequate, and referral for 
extraschedular evaluations is not in order.  Thun, 573 F.3d 1366.


ORDER

Entitlement to an initial compensable schedular rating for 
bilateral hearing loss prior to May 16, 2008 is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a compensable rating for bilateral 
hearing loss from May 16, 2008 is warranted.

The Veteran last underwent a VA compensation examination over two 
years ago in May 2008.  In his June 2010 brief, the Veteran's 
representative asserted that the Veteran's disability had 
worsened since his last examination.  The United States Court of 
Appeals for Veterans Claims has held that when a veteran alleges 
that his service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).  

In light of the findings of possible increased and additional 
symptomatology, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable rating 
criteria, is needed to properly evaluate the service-connected 
disability under consideration.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran furnish any additional information 
and/or evidence pertinent to the claim for 
bilateral hearing loss.

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  Thereafter, the Veteran shall be afforded 
a VA audiology examination to determine the 
current nature, extent, and severity of his 
hearing loss.  The claims folder, including 
all information received pursuant to the 
above requests, must be made available to the 
examiner for review in connection with the 
examination.  In addition to providing 
audiometric findings, the examiner must 
provide a full description of the effects of 
the Veteran's hearing loss on his ability to 
work.  The examiner must furnish detail 
regarding the effects of the disorder on the 
claimant's ordinary activity, and the 
limitation of activity caused by the 
disorder; and fully describe the functional 
effects caused by the hearing loss.  The 
examiner must provide a rationale for any 
opinions given.

4.  The RO is to advise the Veteran that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.       38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation should be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the examination.  
It should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the RO should readjudicate 
the claim of entitlement to a compensable 
rating for bilateral hearing loss from May 
16, 2008.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


